[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON APPLICATION TO DISCHARGE MECHANIC'S LIEN
The plaintiff and defendant agreed that the defendant would provide certain framing work on the premises known as 92 Coppermine Road, Oxford, Connecticut. They agreed on the total job price of $9,026.00 and $3.50 per square foot for the framing, but other details were left to be incorporated into a written contract. On November 10, 1998, the defendant built a knee wall, a girder and started laying floor joists. The plaintiff was unhappy with the first day's work and would not sign a contract calling for all the work to be done and also for $800.00 extra for the knee wall. Whereupon, the defendant left the job. He liened for $1500.00 when he was not paid. He has established probable cause for $1020.00. Probable cause is a lesser proof standard than the defendant will be required to meet at trial. The plaintiff is required to meet a standard of clear and convincing evidence to obtain removal or diminution of the lien on his premises. He has done so only as to the 3 1/2 hours the defendant billed to move to another job. The defendant may have his mechanic's lien in the amount of $1020.00 and no more.
So ordered. CT Page 878
Flynn, J.